Dismissed and Opinion Filed June 28, 2013




                                     S  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-12-01673-CV

                  BANCO POPULAR NORTH AMERICA, Appellant
                                   V.
                    TA OPERATING CORPORATION, Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 11-05949

                             MEMORANDUM OPINION
                     Before Justices Moseley, Bridges, and Lang-Miers

      The Court has before it appellant’s May 30, 2013 motion to dismiss.      The Court

GRANTS the motion and DISMISSES this appeal. See TEX. R. APP. P. 42.1(a)(1).




      121673F.P05                                              PER CURIAM
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BANCO POPULAR NORTH AMERICA,                      On Appeal from the 95th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. 11-05949.
No. 05-12-01673-CV       V.                       Opinion delivered per curiam. Justices
                                                  Moseley, Bridges and Lang-Miers sitting for
TA OPERATING CORPORATION,                         the Court.
Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered June 28, 2013




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–